 Case: 1:20-cv-00195-SNLJ Doc. #: 22 Filed: 09/11/20 Page: 1 of 1 PageID #: 109




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

PETER D. RUST,                                 )
                                               )
           Plaintiff,                          )
                                               )
      v.                                       )      Case No. 4:20 CV 743 CDP
                                               )
BOARD OF TRUSTEES OF THE                       )
BOILERMAKERS-BLACKSMITH                        )
UNION NATIONAL PENSION TRUST,                  )
                                               )
           Defendant.                          )

                                       ORDER

      Upon consent of the parties and because it appears that this case should have

been filed in the Southeastern Division of this Court,

      IT IS HEREBY ORDERED that, for the convenience of parties and

witnesses and in the interest of justice, this action is transferred to the Southeastern

Division of the Eastern District of Missouri under 28 U.S.C. § 1404(a) and the

Clerk of Court shall randomly reassign the case to one of the judges handling cases

in that Division.




                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE


Dated this 11th day of September, 2020.
